



COURT OF APPEAL FOR ONTARIO

CITATION: Sirron Systems Inc. v. North America
    Construction

(1993) Ltd., 2012 ONCA 130

DATE: 20120224

DOCKET: C54063

Sharpe, Blair and Juriansz JJ.A.

BETWEEN

Sirron Systems Inc.

Plaintiff/Appellant

and

North America Construction (1993) Ltd., Denis
    Gagnon, Sylvio Gagnon, Gordon Lindsay, Sylvio Corsini and Scott MacPherson

Defendants/Respondents

(except Sylvio Gagnon)

Paul Starkman, for the plaintiff/appellant

Joel D. Watson and Samantha Ambrozy, for the
    defendants/respondents

Heard: February 24, 2012

On appeal from the order of Justice Alexandra Hoy of the Superior
    Court of Justice, dated June 23, 2011.

APPEAL BOOK ENDORSEMENT

[1]

In our view, this appeal must be approached from a practical
    perspective.  At the end of the day, the order of the motion judge secured the
    claim of the appellant by ordering the respondent to pay the full amount of the
    trust funds claimed into court where they will stand to protect the position of
    the parties pending resolution of the contractual dispute.  The motion judge
    found that the appellant had failed to lead any evidence capable of supporting
    a claim for punitive damages.  As the appellants claim is protected as
    contemplated by the
Construction Lien Act
, there is nothing left to
    litigate with respect to the claim for breach of trust.  Appeal dismissed.

[2]

Costs to the respondents fixed at $17,500 inclusive of
    disbursements and HST.


